Title: From Thomas Jefferson to Theodorick Bland, 26 June 1821
From: Jefferson, Thomas
To: Bland, Theodorick


Dear Sir
Monticello
June 26. 21.
Your favor of the 18th was recieved yesterday. the state of our University is such that we cannot say when it will be opened. the buildings for the professors and students will all be finished the ensuing winter. but their erection will have left us very largely indebted, and if to be paid out of the annuity settled on it, it will be many years before it will be free. it is believed however that the legislature will remit the debt. if they do, the institution will be opened one year after the remission, as that time will be necessary to collect our professors from both sides of the Atlantic, as we shall recieve none but of the first order of science in their several lines. every branch of science, at present thought useful will be taught;  for which purpose 10. professors will be allowed. every person who can read, write and cypher will be free to learn what he chuses & what he can, without tramelling him with any prescribed course. but we  shall not teach elementary classics—in that line we shall give only the last critical finishing to those who have been of the highest class of the ordinary academies. board in the neighboring village of Charlottesville is at present about 125. D. tuition fees will be about 40. or 50. D. should the next session of our legislature remit our debt, the institution will open immediately after the Christmas of the next year 1822. which I am in hopes would be in time for your son, whom we should be very happy to recieve, and I shall with pleasure render him any service I can. I salute you with great esteem & respect.Th: Jefferson